EXHIBIT 10.25

 

SMURFIT-STONE CONTAINER CORPORATION
EXECUTIVE DEFERRED COMPENSATION PLAN

 

Smurfit-Stone Container Corporation (the “Company”) has established this
Smurfit-Stone Container Corporation Executive Deferred Compensation Plan
effective May 1, 2004, for the benefit of its executive and management
employees.  The Plan’s purpose is  to permit eligible employees to defer their
receipt of restricted stock compensation and to enhance the overall
effectiveness of the Company’s executive compensation program.

 

The Plan is intended to be an unfunded plan maintained solely for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees for purposes of Title I of ERISA.  The Plan shall be
administered and interpreted to the extent possible in a manner consistent with
that intent.

 

ARTICLE I
DEFINITIONS

 

Wherever used herein the following terms shall have the meanings hereinafter set
forth:

 


1.1.                              ADMINISTRATOR.  THE COMPANY, OR ANY COMMITTEE
OR THIRD-PARTY ADMINISTRATOR TO WHICH THE COMPANY DELEGATES ITS RESPONSIBILITIES
UNDER THE PLAN, SHALL BE THE PLAN ADMINISTRATOR.


 


1.2.                              BOARD.  THE BOARD OF DIRECTORS OF THE COMPANY.


 


1.3.                              CODE.  THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED, OR AS IT MAY BE AMENDED FROM TIME TO TIME, AND ALL FORMAL REGULATIONS
AND RULINGS ISSUED THEREUNDER.


 


1.4.                              COMPANY.  SMURFIT-STONE CONTAINER CORPORATION
OR, TO THE EXTENT PROVIDED IN SECTION 8.7 BELOW, ANY SUCCESSOR CORPORATION OR
OTHER ENTITY RESULTING FROM A MERGER OR CONSOLIDATION INTO OR WITH THE COMPANY
OR A TRANSFER OR SALE OF SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY.


 


1.5.                              COMPENSATION DEFERRAL ACCOUNT.  THE ACCOUNT
MAINTAINED UNDER THE PLAN BY THE COMPANY IN THE NAME OF THE PARTICIPANT TO WHICH
THE PARTICIPANT’S SALARY AND/OR BONUS DEFERRALS ARE CREDITED IN ACCORDANCE WITH
THE PLAN.


 


1.6.                              DISABILITY.  TOTAL AND PERMANENT DISABILITY AS
A RESULT OF SICKNESS OR INJURY, TO THE EXTENT THAT THE PARTICIPANT IS PREVENTED
FROM ENGAGING IN ANY SUBSTANTIAL GAINFUL ACTIVITY, AND IS ELIGIBLE FOR AND
RECEIVES DISABILITY UNDER A LONG-TERM DISABILITY INSURANCE PLAN MAINTAINED BY
THE COMPANY OR TITLE II OF THE FEDERAL SOCIAL SECURITY ACT.


 


1.7.                              EMPLOYMENT TERMINATION.  THE DATE OF AN
EXECUTIVE EMPLOYEE’S TERMINATION OF EMPLOYMENT WITH THE COMPANY FOR ANY REASON,
UNLESS EXPRESSLY INDICATED OTHERWISE.


 


1.8.                              EXECUTIVE EMPLOYEE.  EACH EMPLOYEE WHO IS (I)
CONSIDERED BY THE COMPANY TO BE AN EXECUTIVE OFFICER UNDER THE RUES OF
SECTION 16 OF THE SECURITIES EXCHANGE ACT OF 1934, OR (II) DESIGNATED BY THE
COMPANY’S CHIEF EXECUTIVE OFFICER AS AN ELIGIBLE EXECUTIVE EMPLOYEE.  AN

 

--------------------------------------------------------------------------------


 

existing employee who becomes an Executive Employee during a Plan Year will be
eligible to participate in the Plan at the beginning of the next Plan Year. 
Executive Employees who are hired after May 1, 2004 will be eligible to
participate in the Plan immediately upon being hired.  Notwithstanding the
foregoing, if the Administrator determines that the inclusion of an Executive
Employee will jeopardize the status of the plan as an unfunded plan maintained
solely for the purposes of providing deferred compensation for a select group of
management or highly compensated employees for purposes of Title I of ERISA such
Executive Employee shall cease to be eligible to participate in the Plan.


 


1.9.                              PARTICIPANT.  AN EXECUTIVE EMPLOYEE OF THE
COMPANY WHO IS ELIGIBLE FOR PARTICIPATION PURSUANT TO SECTION 1.8 AND WHO HAS
COMPLETED THE ELECTION FORM PROVIDED BY THE ADMINISTRATOR.


 


1.10.                        PLAN.  THE SMURFIT-STONE CONTAINER CORPORATION
EXECUTIVE DEFERRED COMPENSATION PLAN, AS SET FORTH HEREIN AND AS HEREINAFTER
AMENDED FROM TIME TO TIME.


 


1.11.                        PLAN YEAR.  THE PLAN YEAR SHALL BE THE COMPANY’S
FISCAL YEAR.


 


1.12.                        RSU.  RESTRICTED STOCK UNITS CREDITED TO A
PARTICIPANT’S RSU DEFERRAL ACCOUNT.  AN RSU REPRESENTS THE RIGHT TO RECEIVE A
SHARE.


 


1.13.                        RSU DEFERRALS.  THE AMOUNT OR NUMBER OF RSUS A
PARTICIPANT HAS ELECTED TO DEFER UNDER THIS PLAN BEYOND THEIR ORIGINALLY
SCHEDULED DISTRIBUTION DATE.


 


1.14.                        RSU DEFERRAL ACCOUNT.  THE ACCOUNT MAINTAINED UNDER
THE PLAN BY THE COMPANY IN THE NAME OF THE PARTICIPANT TO WHICH THE
PARTICIPANT’S RSUS ARE CREDITED IN ACCORDANCE WITH THE PLAN.


 


1.15.                        SALARY AND/OR BONUS DEFERRALS.  THE AMOUNT OF A
PARTICIPANT’S SALARY AND/OR BONUS THAT THE PARTICIPANT ELECTS TO DEFER UNDER
SECTION 3.1 OF THE PLAN.


 


1.16.                        SHARE.  A SHARE OF THE COMPANY’S COMMON STOCK.


 


1.17.                        CONSTRUCTION.  WORDS IN THE MASCULINE GENDER SHALL
INCLUDE THE FEMININE AND THE SINGULAR SHALL INCLUDE THE PLURAL, AND VICE VERSA,
UNLESS QUALIFIED BY THE CONTEXT.  ANY HEADINGS USED HEREIN ARE INCLUDED FOR EASE
OF REFERENCE ONLY AND ARE NOT TO BE CONSTRUED SO AS TO ALTER THE TERMS HEREOF.


 

ARTICLE II
RSU DEFERRALS

 


2.1.                              RSU DEFERRAL ELECTIONS.  THE COMPANY MAY AWARD
RSUS TO AN EXECUTIVE EMPLOYEE OR PARTICIPANT FROM TIME TO TIME.  NO LATER THAN
TWELVE (12) MONTHS BEFORE THE DATE THAT AN RSU AWARDED TO AN EXECUTIVE EMPLOYEE
OR PARTICIPANT IS TO BE DISTRIBUTED IN SHARES, THE EXECUTIVE EMPLOYEE OR
PARTICIPANT MAY ELECT TO DEFER ALL OR ANY PORTION OF THAT RSU AWARD BY
COMPLETING THE ELECTION FORM PROVIDED BY THE ADMINISTRATOR.  THE DEFERRAL
ELECTION IS IRREVOCABLE.


 


2.2.                              INVESTMENT OF PARTICIPANTS’ RSU DEFERRAL
ACCOUNTS.  PARTICIPANTS’ RSU DEFERRALS SHALL BE HELD BY THE COMPANY UNTIL SUCH
AMOUNTS ARE DISTRIBUTED TO THE PARTICIPANT IN ACCORDANCE

 

2

--------------------------------------------------------------------------------


 

with the provisions of Article V of the Plan.  Participants’ RSU Deferral
Accounts will be deemed to be held and invested in Shares.  The Company shall
provide each Participant with a written statement of his or her RSU Deferral
Account at least annually.

 

ARTICLE III

SALARY AND BONUS DEFERRALS

 


3.1.                              SALARY AND BONUS DEFERRALS.  A PARTICIPANT WHO
IS AN EXECUTIVE EMPLOYEE MAY ELECT TO DEFER A WHOLE PERCENTAGE OF UP TO (I) 50%
OF HIS OR HER ANNUAL BASE SALARY, AND/OR (II) 100% OF THE HIS OR HER ANNUAL
BONUS BY COMPLETING THE ELECTION FORM PROVIDED BY THE ADMINISTRATOR.  THE
DEFERRAL ELECTION IS IRREVOCABLE.


 


3.2.                              INVESTMENT OF PARTICIPANTS’ COMPENSATION
DEFERRAL ACCOUNTS.  PARTICIPANTS’ SALARY AND/OR BONUS DEFERRALS SHALL BE HELD BY
THE COMPANY UNTIL SUCH AMOUNTS ARE DISTRIBUTED TO THE PARTICIPANT IN ACCORDANCE
WITH THE PROVISIONS OF ARTICLE V OF THE PLAN.  PARTICIPANTS’ COMPENSATION
DEFERRAL ACCOUNTS WILL BE DEEMED TO BE HELD AND INVESTED IN SHARES.  THE COMPANY
SHALL PROVIDE EACH PARTICIPANT WITH A WRITTEN STATEMENT OF HIS COMPENSATION
DEFERRAL ACCOUNT AT LEAST ANNUALLY.

 

ARTICLE IV
VESTING OF PARTICIPANTS’ ACCOUNTS

 

A Participant shall be fully vested in the amount of RSUs he or she has deferred
into an RSU Deferral Account under this Plan.  A Participant shall be fully
vested in the amount in his or her Compensation Deferral Account under the Plan
at all times.

 


ARTICLE V
DISTRIBUTION OF PARTICIPANTS’ ACCOUNTS

 


5.1.                              DISTRIBUTION OF PARTICIPANTS’ ACCOUNTS.  A
PARTICIPANT’S RSU DEFERRAL ACCOUNT AND COMPENSATION DEFERRAL ACCOUNT WILL BE
DISTRIBUTED TO HIM OR HER IN SHARES ONLY, IN ACCORDANCE WITH THIS ARTICLE V.


 


5.2.                              TIMING OF DISTRIBUTION.  FOR EACH DEFERRAL
CONTRIBUTION ELECTED UNDER SECTION 2.1 OR 3.1 ABOVE, A PARTICIPANT SHALL
DESIGNATE A DATE UPON WHICH SUCH CONTRIBUTION SHALL BE DISTRIBUTED.  THE
DISTRIBUTION DATE FOR A PARTICIPANT’S RSU DEFERRAL ACCOUNT SHALL BE AT LEAST TWO
YEARS BUT NOT MORE THAN TWENTY YEARS AFTER THE ORIGINAL DATE THE RSUS WERE TO BE
DISTRIBUTED.  THE DISTRIBUTION DATE FOR A PARTICIPANT’S COMPENSATION DEFERRAL
ACCOUNT SHALL BE AT LEAST TWO YEARS BUT NOT MORE THAN TWENTY YEARS AFTER THE
PARTICIPANT’S ELECTION TO DEFER.  NOTWITHSTANDING A PARTICIPANT’S ELECTIONS
UNDER THIS SECTION 5.2 OR SECTION 5.3, A PARTICIPANT’S RSU DEFERRAL ACCOUNT AND
COMPENSATION DEFERRAL ACCOUNT WILL BE DISTRIBUTED AS SOON AS PRACTICABLE UPON
THE PARTICIPANT’S EMPLOYMENT TERMINATION.


 


5.3.                              CHANGE IN DISTRIBUTION ELECTION.  THE
ADMINISTRATOR MAY PERMIT A PARTICIPANT TO CHANGE HIS OR HER ELECTION AS TO THE
COMMENCEMENT OF DISTRIBUTION OF HIS OR HER RSU DEFERRAL ACCOUNT AND/OR
COMPENSATION DEFERRAL CONTRIBUTION ACCOUNT; PROVIDED THAT ANY CHANGE IN

 

3

--------------------------------------------------------------------------------


 

election must specify a commencement date that is at least 12 months from the
date of the change.  A Participant may request such change by written notice
filed with the Administrator.

 


5.4.                              DISTRIBUTION DUE TO DEATH.  A PARTICIPANT MAY
DESIGNATE A BENEFICIARY OR BENEFICIARIES TO WHOM THE PARTICIPANT’S RSU AND
COMPENSATION DEFERRAL ACCOUNTS SHALL BE DISTRIBUTED IN THE EVENT SUCH
PARTICIPANT DIES BEFORE COMPLETE DISTRIBUTION OF HIS OR HER RSU AND COMPENSATION
DEFERRAL ACCOUNTS.  ALL DISTRIBUTIONS UPON A PARTICIPANT’S DEATH WILL BE MADE AS
SOON AS PRACTICABLE FOLLOWING THE PARTICIPANT’S DEATH.  ANY SUCH DESIGNATION
SHALL BE MADE IN WRITING ON A FORM PROVIDING BY THE ADMINISTRATOR.  A
PARTICIPANT MAY MAKE OR CHANGE THE BENEFICIARY DESIGNATION UNDER THIS SECTION AT
ANY TIME PRIOR TO DEATH.  IF A PARTICIPANT HAS NOT DESIGNATED A BENEFICIARY
UNDER THE PLAN, OR IF NO DESIGNATED BENEFICIARY IS LIVING ON THE DATE OF
DISTRIBUTION HEREUNDER, AMOUNTS DISTRIBUTABLE PURSUANT TO THIS SECTION SHALL BE
DISTRIBUTED TO THE PARTICIPANT’S SPOUSE, IF ANY, OR TO THE PARTICIPANT’S ESTATE.


 

If the Administrator has any doubt as to the proper beneficiary to receive
payments under the Plan, the Administrator shall have the right, exercisable in
its discretion, to cause the Company to withhold such distributions until the
matter is resolved to the Administrator’s satisfaction.

 


5.5.                              HARDSHIP DISTRIBUTION.  A PARTICIPANT MAY
REQUEST, BY WRITING FILED WITH THE ADMINISTRATOR, THAT A DISTRIBUTION BE MADE TO
HIM OR HER OF ALL OR PART OF THE AMOUNT THEN CREDITED TO HIS OR HER RSU AND
COMPENSATION DEFERRAL ACCOUNT ON ACCOUNT OF A SEVERE FINANCIAL HARDSHIP.  THE
ADMINISTRATOR WILL APPROVE SUCH A DISTRIBUTION TO THE PARTICIPANT ONLY IN THE
EVENT OF AN UNFORESEEABLE EMERGENCY.  AN “UNFORESEEABLE EMERGENCY” IS AN
UNANTICIPATED EMERGENCY THAT IS CAUSED BY AN EVENT BEYOND THE CONTROL OF THE
PARTICIPANT AND THAT WOULD RESULT IN SEVERE FINANCIAL HARDSHIP TO SUCH
PARTICIPANT IF EARLY WITHDRAWAL WERE NOT PERMITTED (DETERMINED WITH REFERENCE TO
TREAS. REG. §1.457-2(H)(4)).  AN UNFORESEEABLE EMERGENCY THAT RESULTS IN SEVERE
FINANCIAL HARDSHIP IS AN UNEXPECTED ILLNESS OR ACCIDENT OF THE PARTICIPANT OR A
DEPENDENT, LOSS OF A PARTICIPANT’S PROPERTY DUE TO CASUALTY, OR OTHER SIMILAR,
EXTRAORDINARY, UNFORESEEABLE CIRCUMSTANCES BEYOND THE CONTROL OF THE
PARTICIPANT.  THE SEVERE FINANCIAL HARDSHIP MAY NOT BE RELIEVED BY AN EARLY
DISTRIBUTION UNDER THIS PLAN TO THE EXTENT IT MIGHT OTHERWISE BE RELIEVED
THROUGH REIMBURSEMENT OR COMPENSATION BY INSURANCE OR OTHERWISE, OR BY
LIQUIDATION OF A PARTICIPANT’S ASSETS.  ANY HARDSHIP DISTRIBUTION UNDER THIS
SECTION WILL BE LIMITED TO THE AMOUNT NECESSARY TO MEET THE EMERGENCY, AFTER
BEING GROSSED UP FOR APPLICABLE FEDERAL, STATE AND LOCAL TAXES.


 


5.6.                              LIMITATION ON DISTRIBUTION.  NOTWITHSTANDING
THE FOREGOING PROVISIONS OF THE PLAN RELATING TO DISTRIBUTION OF PARTICIPANT’S
RSU AND COMPENSATION DEFERRAL ACCOUNTS, IF DISTRIBUTION OF A PARTICIPANT’S RSU
AND COMPENSATION DEFERRAL ACCOUNTS IN ANY CALENDAR YEAR WOULD NOT BE DEDUCTIBLE
BY THE COMPANY BECAUSE OF THE LIMITATIONS OF CODE SECTION 162(M), SUCH
DISTRIBUTION SHALL BE POSTPONED IN WHOLE OR IN PART, IN THE SOLE DISCRETION OF
THE ADMINISTRATOR, UNTIL THE FIRST CALENDAR YEAR IN WHICH SUCH DISTRIBUTION
WOULD NOT BE LIMITED AS TO DEDUCTIBILITY BY CODE SECTION 162(M).  FOR PURPOSES
OF DETERMINING WHETHER SUCH DISTRIBUTION WOULD BE DEDUCTIBLE, IT SHALL BE
ASSUMED THAT THE PARTICIPANT HAS RECEIVED ALL OTHER DISTRIBUTIONS TO WHICH HE OR
SHE WOULD BE ENTITLED DURING THE YEAR.

 

4

--------------------------------------------------------------------------------


 

ARTICLE VI
ADMINISTRATION OF THE PLAN

 


6.1.                              ADMINISTRATION BY THE ADMINISTRATOR.  THE
ADMINISTRATOR SHALL BE RESPONSIBLE FOR THE GENERAL OPERATION AND ADMINISTRATION
OF THE PLAN AND FOR CARRYING OUT THE PROVISIONS THEREOF.


 


6.2.                              POWERS AND DUTIES OF ADMINISTRATOR.  THE
ADMINISTRATOR SHALL ADMINISTER THE PLAN IN ACCORDANCE WITH ITS TERMS AND SHALL
HAVE ALL POWERS NECESSARY TO CARRY OUT THE PROVISIONS OF THE PLAN.  THE
ADMINISTRATOR SHALL INTERPRET THE PLAN AND SHALL HAVE THE DISCRETION TO
DETERMINE ALL QUESTIONS ARISING IN THE ADMINISTRATION, INTERPRETATION, AND
APPLICATION OF THE PLAN, WHETHER OF LAW OR OF FACT INCLUDING BUT NOT LIMITED TO,
QUESTIONS OF ELIGIBILITY AND THE STATUS AND RIGHTS OF EMPLOYEES, PARTICIPANTS
AND OTHER PERSONS.  ANY SUCH DETERMINATION BY THE ADMINISTRATOR SHALL BE
CONCLUSIVE AND BINDING ON ALL PERSONS.  THE REGULARLY KEPT RECORDS OF THE
COMPANY SHALL BE CONCLUSIVE AND BINDING UPON ALL PERSONS WITH RESPECT TO A
PARTICIPANT’S DATE AND LENGTH OF EMPLOYMENT, TIME AND AMOUNT OF COMPENSATION AND
THE MANNER OF PAYMENT THEREOF, TYPE AND LENGTH OF ANY ABSENCE FROM WORK AND ALL
OTHER MATTERS CONTAINED THEREIN RELATING TO PARTICIPANTS.

 


ARTICLE VII
AMENDMENT OR TERMINATION

 


7.1.                              AMENDMENT OR TERMINATION.  THE COMPANY INTENDS
THE PLAN TO BE PERMANENT BUT RESERVES THE RIGHT TO AMEND OR TERMINATE THE PLAN. 
ANY SUCH AMENDMENT OR TERMINATION SHALL BE MADE PURSUANT TO A WRITTEN RESOLUTION
OF THE BOARD.


 


7.2.                              EFFECT OF AMENDMENT OR TERMINATION.  NO
AMENDMENT OR TERMINATION OF THE PLAN SHALL DIVEST ANY PARTICIPANT OR BENEFICIARY
OF THE AMOUNT IN THE PARTICIPANT’S RSU OR COMPENSATION DEFERRAL ACCOUNT.  UPON
TERMINATION OF THE PLAN, DISTRIBUTION OF PARTICIPANTS’ RSU DEFERRAL ACCOUNTS
SHALL BE MADE TO PARTICIPANTS OR THEIR BENEFICIARIES AS SOON AS PRACTICABLE.

 


ARTICLE VIII
GENERAL PROVISIONS

 


8.1.                              PARTICIPANTS’ RIGHTS UNSECURED.  EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED HEREIN, THE PLAN AT ALL TIMES SHALL BE ENTIRELY
UNFUNDED AND NO PROVISION SHALL AT ANY TIME BE MADE WITH RESPECT TO SEGREGATING
ANY ASSETS OF THE COMPANY FOR PAYMENT OF ANY BENEFITS HEREUNDER.  THE RIGHT OF A
PARTICIPANT OR THE PARTICIPANT’S BENEFICIARY TO RECEIVE A DISTRIBUTION OF THE
PARTICIPANT’S RSU AND COMPENSATION DEFERRAL ACCOUNTS HEREUNDER SHALL BE AN
UNSECURED CLAIM AGAINST THE GENERAL ASSETS OF THE COMPANY, AND NEITHER THE
PARTICIPANT NOR A BENEFICIARY SHALL HAVE ANY RIGHTS IN OR AGAINST ANY SPECIFIC
ASSETS OF ANY COMPANY.


 


8.2.                              NO GUARANTY OF BENEFITS.  NOTHING CONTAINED IN
THE PLAN SHALL CONSTITUTE A GUARANTY BY THE COMPANY OR ANY OTHER PERSON OR
ENTITY THAT THE ASSETS OF THE COMPANY WILL BE SUFFICIENT TO PAY ANY BENEFIT
HEREUNDER.  NO PARTICIPANT OR OTHER PERSON SHALL HAVE ANY RIGHT TO RECEIVE A
BENEFIT OR A DISTRIBUTION OF RSU OR COMPENSATION DEFERRAL ACCOUNTS UNDER THE
PLAN EXCEPT IN ACCORDANCE WITH THE TERMS OF THE PLAN.


 


8.3.                              NO ENLARGEMENT OF EMPLOYEE RIGHTS. 
ESTABLISHMENT OF THE PLAN SHALL NOT BE CONSTRUED TO GIVE ANY PARTICIPANT THE
RIGHT TO BE RETAINED IN THE SERVICE OF THE COMPANY.

 

5

--------------------------------------------------------------------------------


 


8.4.                              SPENDTHRIFT PROVISION.  NO INTEREST OF ANY
PERSON OR ENTITY IN, OR RIGHT TO RECEIVE A DISTRIBUTION UNDER, THE PLAN SHALL BE
SUBJECT IN ANY MANNER TO SALE, TRANSFER, ASSIGNMENT, PLEDGE, ATTACHMENT,
GARNISHMENT, OR OTHER ALIENATION OR ENCUMBRANCE OF ANY KIND; NOR MAY SUCH
INTEREST OR RIGHT TO RECEIVE A DISTRIBUTION BE TAKEN, EITHER VOLUNTARILY OR
INVOLUNTARILY FOR THE SATISFACTION OF THE DEBTS OF, OR OTHER OBLIGATIONS OR
CLAIMS AGAINST, SUCH PERSON OR ENTITY, INCLUDING CLAIMS FOR ALIMONY, SUPPORT,
SEPARATE MAINTENANCE, WHETHER PURSUANT TO AN ORDER THAT PURPORTS TO BE A
QUALIFIED DOMESTIC RELATIONS ORDER UNDER CODE SECTION 414(P) OR OTHERWISE AND
CLAIMS IN BANKRUPTCY PROCEEDINGS.


 


8.5.                              APPLICABLE LAW.  THE PLAN SHALL BE CONSTRUED
AND ADMINISTERED UNDER THE LAWS OF THE STATE OF DELAWARE (WITHOUT REGARD TO ITS
CONFLICTS OF LAW PRINCIPLES) EXCEPT (I) TO THE EXTENT PREEMPTED BY FEDERAL LAW,
(II) TO THE EXTENT PROVIDED IN SECTION 8.6 AND (III) THE DETERMINATION WHETHER
AN INDIVIDUAL IS A PARTICIPANT’S SPOUSE SHALL BE MADE PURSUANT TO THE LAWS OF
THE PARTICIPANT’S DOMICILE.


 


8.6.                              INCOMPETENCE OR INCAPACITY OF RECIPIENT. 
SUBJECT TO APPLICABLE STATE LAW, IF ANY PERSON ENTITLED TO A PAYMENT UNDER THE
PLAN IS DEEMED BY THE ADMINISTRATOR TO BE INCOMPETENT OR INCAPABLE OF PERSONALLY
RECEIVING AND GIVING A VALID RECEIPT FOR SUCH PAYMENT, THEN, UNLESS AND UNTIL
CLAIM THEREFOR SHALL HAVE BEEN MADE BY A DULY APPOINTED GUARDIAN OR OTHER LEGAL
REPRESENTATIVE OF SUCH PERSON, THE ADMINISTRATOR MAY PROVIDE FOR SUCH PAYMENT OR
ANY PART THEREOF TO BE MADE TO ANY OTHER PERSON OR INSTITUTION THEN CONTRIBUTING
TOWARD OR PROVIDING FOR THE CARE AND MAINTENANCE OF SUCH PERSON.  ANY SUCH
PAYMENT SHALL BE A PAYMENT FOR THE ACCOUNT OF SUCH PERSON AND A COMPLETE
DISCHARGE OF ANY LIABILITY OF THE ADMINISTRATOR AND THE PLAN THEREFOR.  THE
ADMINISTRATOR MAY REQUIRE PROOF OF INCOMPETENCE, INCAPACITY, GUARDIANSHIP OR
LEGAL REPRESENTATION AS IT MAY DEEM APPROPRIATE PRIOR TO THE DISTRIBUTION OF ANY
BENEFIT.


 


8.7.                              CORPORATE SUCCESSORS.  THE PROVISIONS OF THIS
PLAN SHALL BE BINDING UPON THE COMPANY AND ITS SUCCESSORS AND ASSIGNS.  THE PLAN
SHALL NOT BE AUTOMATICALLY TERMINATED BY A TRANSFER OR SALE OF ASSETS OF THE
COMPANY, OR BY THE MERGER OR CONSOLIDATION OF THE COMPANY INTO OR WITH ANY OTHER
CORPORATION OR OTHER ENTITY, BUT THE PLAN SHALL BE CONTINUED AFTER SUCH SALE,
MERGER OR CONSOLIDATION ONLY IF AND TO THE EXTENT THAT THE TRANSFEREE, PURCHASER
OR SUCCESSOR ENTITY AGREES TO CONTINUE THE PLAN.  IN THE EVENT THAT THE PLAN IS
NOT CONTINUED BY THE TRANSFEREE, PURCHASER OR SUCCESSOR ENTITY, THE PLAN SHALL
TERMINATE SUBJECT TO THE PROVISIONS OF SECTION 7.2.


 


8.8.                              UNCLAIMED BENEFIT.  EACH PARTICIPANT OR
BENEFICIARY SHALL KEEP THE COMPANY INFORMED OF HIS OR HER CURRENT ADDRESS.  THE
ADMINISTRATOR SHALL NOT BE OBLIGATED TO SEARCH FOR THE WHEREABOUTS OF ANY
PERSON.  IF THE LOCATION OF A PARTICIPANT IS NOT MADE KNOWN TO THE ADMINISTRATOR
WITHIN THREE YEARS AFTER THE DATE ON WHICH PAYMENT OF THE PARTICIPANT’S BENEFITS
UNDER THE PLAN MAY FIRST BE MADE, PAYMENT MAY BE MADE AS THOUGH THE PARTICIPANT
HAD DIED AT THE END OF THE THREE-YEAR PERIOD.  IF, WITHIN ONE ADDITIONAL YEAR
AFTER SUCH THREE-YEAR PERIOD HAS ELAPSED, OR, WITHIN THREE YEARS AFTER THE
ACTUAL DEATH OF A PARTICIPANT, THE ADMINISTRATOR IS UNABLE TO LOCATE ANY
BENEFICIARY OF THE PARTICIPANT, THEN THE ADMINISTRATOR SHALL HAVE NO FURTHER
OBLIGATION TO PAY ANY BENEFIT HEREUNDER TO SUCH PARTICIPANT OR BENEFICIARY OR
ANY OTHER PERSON AND SUCH BENEFIT SHALL BE IRREVOCABLY FORFEITED.


 


8.9.                              LIMITATIONS ON LIABILITY.  NOTWITHSTANDING ANY
OF THE PRECEDING PROVISIONS OF THE PLAN, NONE OF THE COMPANY, NOR ANYONE SERVING
AS THE ADMINISTRATOR NOR ANY OFFICER, DIRECTOR OR INDIVIDUAL ACTING AS AN
EMPLOYEE OR AGENT OF THE COMPANY, SHALL BE LIABLE TO ANY PARTICIPANT,

 

6

--------------------------------------------------------------------------------


 

former Participant or any beneficiary or other person for any claim, loss,
liability or expense incurred in connection with the Plan, other than the
payment of benefits hereunder.


 


8.10.                        CLAIMS PROCEDURE.  IN THE EVENT THAT A
PARTICIPANT’S CLAIM FOR BENEFITS UNDER THE PLAN IS DENIED IN WHOLE OR IN PART BY
THE ADMINISTRATOR, THE ADMINISTRATOR WILL NOTIFY THE PARTICIPANT (OR
BENEFICIARY) OF THE DENIAL.  SUCH NOTIFICATION WILL BE MADE IN WRITING, WITHIN
90 DAYS OF THE DATE THE CLAIM IS RECEIVED BY THE ADMINISTRATOR.  THE
NOTIFICATION WILL INCLUDE: (I) THE SPECIFIC REASONS FOR THE DENIAL, (II)
SPECIFIC REFERENCE TO THE PLAN PROVISIONS UPON WHICH THE DENIAL IS BASED, (III)
A DESCRIPTION OF ANY ADDITIONAL INFORMATION NECESSARY FOR THE CLAIMANT TO
PERFECT THE CLAIM AND AN EXPLANATION OF WHY SUCH MATERIAL OR INFORMATION IS
NECESSARY, AND (IV) AN EXPLANATION OF THE APPLICABLE REVIEW PROCEDURES.


 

The Participant (or beneficiary) has 60 days from the date he receives notice of
a claim denial to file a written request for review of the denial with the
Administrator.  The Administrator will review the claim denial and inform the
Participant (or beneficiary) in writing of its decision within 60 days of the
date the claim review request is received by the Administrator.  This decision
will be final.

 

A Participant’s or beneficiary’s compliance with the foregoing provisions of
this Section 8.10 is a mandatory prerequisite to commence any legal action with
respect to a claim for benefits under the Plan.

 


8.11.                        SPECIAL DISTRIBUTION PROVISION.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREIN, IN THE EVENT THAT (I) THE INTERNAL
REVENUE SERVICE (“IRS”) PREVAILS IN A CLAIM THAT ALL OR ANY PORTION OF A
PARTICIPANT’S RSU OR COMPENSATION DEFERRAL ACCOUNT CONSTITUTES TAXABLE INCOME TO
THE PARTICIPANT FOR ANY TAXABLE YEAR OF SUCH PARTICIPANT PRIOR TO THE TAXABLE
YEAR IN WHICH SUCH AMOUNT IS DISTRIBUTED TO HIM, (II) LEGAL COUNSEL SATISFACTORY
TO THE COMPANY RENDERS AN OPINION THAT THE IRS WOULD LIKELY PREVAIL IN SUCH A
CLAIM, OR (III) A STATUTORY CHANGE OCCURS THAT WOULD REQUIRE IMMEDIATE TAXATION
OF, OR OTHERWISE MATERIALLY ADVERSELY AFFECT, ALL OR ANY PORTION OF
PARTICIPANTS’ RSU OR COMPENSATION DEFERRAL ACCOUNTS, THE AFFECTED PORTION OF THE
PARTICIPANT’S DEFERRAL ACCOUNTS SHALL BE IMMEDIATELY DISTRIBUTED TO THE
PARTICIPANT (OR HIS OR HER BENEFICIARY).  THE ADMINISTRATOR, IN ITS SOLE
DISCRETION, ALSO MAY ORDER DISTRIBUTIONS TO ALL SIMILARLY SITUATED PARTICIPANTS
AND BENEFICIARIES.


 


8.12.                        NOTICE.  ANY NOTICE OR FILING REQUIRED OR PERMITTED
TO BE GIVEN TO THE ADMINISTRATOR UNDER THIS PLAN SHALL BE SUFFICIENT IF IN
WRITING AND HAND-DELIVERED, OR SENT BY REGISTERED OR CERTIFIED MAIL, TO THE
ADDRESS BELOW:


 

Smurfit-Stone Container Corporation

8182 Maryland Avenue

St. Louis, MO 63105

Attention:  General Counsel

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

 

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

 

7

--------------------------------------------------------------------------------


 

8.13.                        Taxes.  The Company shall withhold all applicable
taxes in a manner determined by the Company.

 

IN WITNESS WHEREOF, the Company has caused this Plan to be executed by the
undersigned duly authorized officer.

 

SMURFIT-STONE CONTAINER CORPORATION

 

 

 

 

 

By:

/s/ Craig A. Hunt

 

 

 

 

Its:

VICE PRESIDENT AND SECRETARY

 

 

 

8

--------------------------------------------------------------------------------

 